DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed on 11/21/2021.

Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

      Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brinig et al. (US 2018/0101925), in view of Wang (US 2018/0012151), Khan (US 2017/0127215), Hunt et al. (US 2019/0375409).

receiving a request from a requesting device to initiate a transport to perform a transport event at a target location (Fig. 1; 267, Fig. 2, “pickup request”; ¶0012, “receive a pick-up request”); 
identifying the transport to perform the transport event (¶0012, “identify a number of proximate available vehicles relative to the user. The transport system may then select an available driver to service the pick-up request based, at least in part, on a determined or inputted pick-up location by the requesting user”; ¶0016, “identifies proximate drivers and selects an optimal driver to service pick-up request”); 
identifying a target device associated with the transport event is located at the target location (¶0030, “identify a pick-up location inputted by the requesting user 174, or can determine a pick-up location based on the requesting user's current location 172 (e.g., via location-based resources of the rider devices 170”); 
determining the transport has initiated the transport event (Fig. 5E shows the transport has started on trip to pick up the customer; 620, Fig. 6; ¶0062, “Upon selection of the trips start feature 532, the state interface 500 can display an on-trip screen indicating the destination 544, and map content 542 which can include a route 546 to the destination 544 and the current location of the driver 548”; ¶0065, “transport system 100 can record an on-trip state for both the rider 174 and the driver 184 to indicate that the pairing has been made and a trip has initiated (620)”); 
determining the target device and the transport are proximate to one another based on the location (¶0030; ¶0031, “identify a plurality of candidate drivers .

Although Brinig discloses a rider app interface (Fig. 4) that can include a destination input feature, which enables the user to input a desired destination (424, Fig. 4C; ¶0060); and Brinig discloses determining the transport has initiated the transport event (Fig. 5E shows the transport has started on trip to pick up the customer; 620, Fig. 6; ¶0062; ¶0065), Brinig does not specifically disclose receiving location updates of the transport and the target device at a server; determining the transport has initiated the transport event based on the location updates of the transport. However, Wang receiving location updates of the transport and the target device at a server (¶0091, “dynamically updates and stores any changes to a service request before or during the start thereof, or any updates on the status of the service request… if a customer cancels a service request or needs to change the pick-up time or location, the customer can enter this information into the system 100 via the customer device 130”; ¶0112, “Computing system 100 may be configured to allow for several ways in which the service requests can be populated and updated to reflect any changes”); determining the transport has initiated the transport event based on the location updates of the transport (¶0087, “the Start button is a powerful feature that can provide dispatchers and other parties with an instant update on the driver's real-time status”; ¶0091, “any changes to a service request before or during the start thereof, or any updates on the status of the service request...in a driver interface on the driver device 132 associated with the driver assigned to the service request”; ¶0092, “When a 

Although Brinig discloses monitoring the current location of the transport (¶0030, “the selection engine 110 can access the location-based resources (e.g., GPS module) of driver devices 180 via the driver application 185 to determine the driver locations, or receive a periodic location ping from the driver devices 180 indicating their current locations 113”), Brinig does not specifically disclose monitoring the location updates to identify whether the transport has deviated from a target travel path area. However, Khan discloses monitoring the location updates to identify whether the transport has deviated from a target travel path area (¶0029, “generating an alert when the location of the ride deviates from the allowed boundary of the ride”; ¶0040, “if the driver 160 deviates from an expected route for the ride”; ¶0045; ¶0086; ¶087). It would obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Brinig does not specifically disclose wherein the transport has modified the transport event and wherein vehicle doors of the transport are prevented from opening throughout the modified transport event. 
However, Hunt discloses wherein the transport has modified the transport event (i.e., changing destination; Fig. 9; ¶0017, “a process for changing a destination”; ¶0062, “if the user desires to input a new destination, processor 312 may require the user to meet a password challenge if the password control capability is enabled”; ¶0118, “the second destination input may identify a second geographical destination that is different from the current geographical destination of the autonomous vehicle”; ¶0119) and wherein vehicle doors of the transport are prevented from opening throughout the modified transport event (Fig. 2; 910-912, Fig. 9; ¶017, “a process for changing a destination while an autonomous vehicle is operating in a guardian mode”; ¶0018, “when the autonomous vehicle transports a child in the guardian mode, certain capabilities of the autonomous vehicle may be disabled…disable the ability for the user inside of the vehicle to disengage the seat belt, open windows and doors”; ¶0084, “when operating in the guardian mode, the processing circuitry may disable door opening/closing control capability while the autonomous vehicle travels along the selected route”; ¶0102; claim 8). It would obvious to one of ordinary skill in the art 

 As to claim 2, it is rejected for the same reasons set forth in claim 1 above. In addition, Brinig discloses the method of claim 1, further comprising: determining another device has requested access to the transport (¶0012, “the transport facilitation system (or "transport system") can receive user requests for transportation from requesting users via a designated rider application executing on the users' computing devices”); responsive to receiving the another device request, retrieving a list of trusted devices (140, Fig. 1); determining whether the another device is permitted to access the transport during the transport event based on the list of trusted devices (Figs. 5B-5C; ¶0061, “trigger a code entry feature 512, as shown in FIG. 5B.  the code entry feature 512 enables the driver to perform a code entry 522 of the match code displayed on the rider device, as shown in FIG. 5C”).

As to claim 3, Brinig discloses the method of claim 1, further comprising: determining another device has requested access to the transport (¶0012, “the transport facilitation system (or "transport system") can receive user requests for transportation from requesting users via a designated rider application executing on the ; responsive to receiving the another device request, retrieving a list of trusted devices (140, Fig. 1); determining whether the another device is permitted to access the transport during the transport event based on the list of trusted devices (Figs. 5B-5C; ¶0061, “rigger a code entry feature 512, as shown in FIG. 5B.  the code entry feature 512 enables the driver to perform a code entry 522 of the match code displayed on the rider device, as shown in FIG. 5C”); and when the another device is not included in the list of trusted devices, denying the request to access the transport (¶0031, “generate and transmit a transport invitation 111 to the optimal driver, which the driver can either accept or decline”; ¶0057; ¶0075). 

As to claim 4, Brinig discloses the method of claim 1, further comprising: determining the target device and the transport are not proximate to one another based on the location updates (¶0012, “identify a number of proximate available vehicles relative to the user”; ¶0031, “identify a plurality of candidate drivers within a certain proximity of the requesting user's current location 172”); determining whether the target device is located at a target destination (¶0030, “determine a pick-up location based on the requesting user's current location 172”); and transmitting a confirmation message to the requesting entity to confirm the transport event has completed (¶0018, “provide notifications including identifying information for the user of drivers that qualify for the selected service type”). 

As to claim 8, it is rejected for the same reasons set forth in claim 1 above. In addition, Brinig discloses a system, comprising: a server (100, Fig. 1). 

As to claim 9, it is rejected for the same reasons set forth in claim 2 above.

As to claim 10, it is rejected for the same reasons set forth in claim 3 above.

As to claim 11, it is rejected for the same reasons set forth in claim 4 above.

As to claim 12, it is rejected for the same reasons set forth in claim 5 above.

As to claim 15, it is rejected for the same reasons set forth in claim 1 above. In addition, Brinig discloses a non-transitory computer readable medium comprising instructions, that when read by a processor (¶0025). 

As to claim 16, it is rejected for the same reasons set forth in claim 2 above.

As to claim 17, it is rejected for the same reasons set forth in claim 3 above.

As to claim 18, it is rejected for the same reasons set forth in claim 4 above.

As to claim 19, it is rejected for the same reasons set forth in claim 5 above.

Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over, in view of Brinig et al., Wang, Khan, Hunt et al., further in view of DeLizio (US 2018/0202822).

As to claims 6-7, 13-14 and 20, Brinig does not specifically disclose retrieving a smart contract from a distributed ledger; invoking the smart contract responsive to receiving the request for the transport event; and determining, from the smart contract, the target device requires a specific category of transport and is permitted to be transported to one or more identified destination locations; creating a blockchain transaction comprising a date of the transport event, a time of the transport event, the target location, a target destination and transport identification information; and storing the blockchain transaction in the distributed ledger. However, DeLizio discloses retrieving a smart contract from a distributed ledger; invoking the smart contract responsive to receiving the request for the transport event; and determining, from the smart contract, the target device requires a specific category of transport and is permitted to be transported to one or more identified destination locations; creating a blockchain transaction comprising a date of the transport event, a time of the transport event, the target location, a target destination and transport identification information; and storing the blockchain transaction in the distributed ledger (¶0149, “distributed immutable ledger (a.k.a.  blockchain), where such a ledger can be implemented using Hyperledger, Ethereum, or any other suitable blockchain platform. Each fleet controller can periodically share these lists to maintain data coherency across the platform. In some embodiments, all components have access to the ledger”; ¶0169, “components of the open platform utilize blockchain technology (i.e., decentralized embodiments) that supports smart contracts (e.g., 

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        December 6, 2021